


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES THAT MAY BE ACQUIRED UPON CONVERSION MAY NOT BE SOLD, PLEDGED,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER PROVISIONS OF SUCH SECURITIES LAWS
AND, IN THE CASE OF ANY EXEMPTION, ONLY IF THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION OF THE  SECURITIES.







895,684 shares

August 25th, 2015

STOCK PURCHASE WARRANT




NUTRAFUELS, Inc., a Florida corporation (the "Company"), hereby certifies that,
for services rendered, Michael Perog  an individual residing in the state of
California ("Holder"), is entitled, subject to the terms set forth below, to
purchase from the Company at any time or from time to time, on or after the date
hereof and prior to the two year anniversary of the date hereof (the "Expiration
Date"), 895,684 shares fully paid and non-assessable shares of Common Stock (as
defined in Section 1.1 below) equal to the Initial Warrant Number at a cashless
purchase price per share equal to the Initial Exercise Price, subject to
adjustment both as to such number of shares and as to such price as hereinafter
set forth (such price per share as so adjusted from time to time being herein
called the "Exercise Price").




1.

DEFINITIONS.  As used herein the following terms have the following respective
meanings:




1.1.

The term “Stock” includes (a) the Company's Common Stock, par value [$.001] per
share, and (b) any other securities into which or for which any of the
securities described in clause (a) above have been converted or exchanged
pursuant to the Certificate of Determination of Preferences applicable to such
securities, or any plan of recapitalization, reorganization, merger or
consolidation, or otherwise.




1.2.

The term “Company” shall mean NUTRAFUELS, Inc.




1.3.

The term “Initial Exercise Price” shall mean cashless ($0. 00 USD) per share.




1.4.

The term “Person” shall mean an individual, partnership, limited liability
company, corporation, association, trust, joint venture, unincorporated
organization or any government, governmental department or agency or political
subdivision thereof.




1.5.

The term “Warrant Exercise Period” shall mean the period beginning on the date
hereof and ending on the Expiration Date.




2.

EXERCISE OF WARRANT.  Subject to the limitations set forth in Section 3, this
Warrant may be exercised (in whole and not in part) by Holder at any time during
the Warrant Exercise Period by surrender of this Warrant to the Company at its
principal office, together with (a) the Form of Subscription at the end hereof
duly executed by Holder, (b) such other documents, statements, subscription
agreements or other items as may be reasonably requested by the Company in
furtherance of the requirements set forth in Section 3 and (c) payment, by
certified check payable to the order of the Company or by wire transfer to its
account, in the amount obtained by multiplying the number of shares of Stock for
which this Warrant is then being exercised by the Exercise Price then in effect.




3.

RESTRICTIONS ON TRANSFER.




3.1.

Securities Law Restrictions.  Holder hereby acknowledges that neither this
Warrant nor any of the securities that may be acquired upon exercise of this
Warrant have been registered under the Securities Act of





1933, as amended, or under the securities laws of any state. Holder acknowledges
that, upon exercise of this Warrant, the securities to be issued upon such
exercise may become subject to applicable federal and state securities (or
other) laws requiring registration, qualification or approval of governmental
authorities before such securities may be validly issued or delivered upon
notice of such exercise.  With respect to any such securities, this Warrant may
not be exercised by, and securities shall not be issued to, Holder in any state
in which such exercise would be unlawful.  Holder agrees that the Company may
place such legend or legends on certificates representing securities issued upon
exercise of this Warrant as the Company may reasonably deem necessary to comply
with applicable state and federal securities laws for the issuance of such
securities.




3.2.

Representations by Holder.  By acceptance of this Warrant as set forth below,
Holder represents and warrants to the Company that Holder is acquiring this
Warrant, and will acquire any shares of Stock issued upon exercise of this
Warrant, for Holder’s own account and for investment and without any present
intention of selling or otherwise disposing of this Warrant or any such shares
of Stock.




3.3.

Warrant Non-Transferable.  This Warrant is not transferable by Holder without
the express prior written consent of the Company, which consent may be withheld
at the Company’s sole discretion unless Holder establishes to the Company’s
satisfaction that the transfer is in compliance with all federal and state
securities laws and that the transferee will be bound by the terms of this
Warrant and the Company’s Shareholders Agreement of even date.




4.

DELIVERY OF STOCK CERTIFICATES ON EXERCISE.




4.1.

Delivery.  Subject to the terms and conditions of this Warrant, as soon as
practicable after the exercise of this Warrant, and in any event within ten (10)
days thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
Holder a certificate or certificates for the number of fully paid and
non-assessable shares of Stock to which such Holder shall be entitled upon such
exercise, together with any other stock or other securities and property
(including cash, where applicable) to which Holder is entitled upon such
exercise.




4.2.

Fractional Shares. This Warrant may not be exercised as to fractional shares of
Stock.  In the event that the exercise of this Warrant, in full or in part,
results in the issuance of any fractional share of Stock, then in such event
Holder shall be entitled to cash equal to the fair market value of such
fractional share as determined by the Company's Board of Directors.




5.

ADJUSTMENT FOR DIVIDENDS, DISTRIBUTIONS AND RECLASSIFICATIONS.  In case at any
time or from time to time the holders of Stock shall have received, or (on or
after the record date fixed for the determination of shareholders eligible to
receive) shall have become entitled to receive, without payment therefore: (a)
other or additional stock or other securities or property (other than cash) by
way of dividend; or, (b) other or additional (or less) stock or other securities
or property (including cash) by way of automatic conversion, spin-off, split-up,
reclassification, recapitalization, combination of shares or similar corporate
restructuring; other than additional shares of Stock issued as a stock dividend
or in a stock split (adjustments in respect of which are provided for in Section
7), then and in each such case Holder on the exercise hereof as provided in
Section 2 above shall be entitled to receive the amount of stock and other
securities and property (including cash in the case referred to in subsection
(b) of this Section 5) which Holder would have held on the date of such exercise
if, on the date of the events described in subsections (a) and (b) above, Holder
had been the holder of record of the number of shares of Stock subject to such
exercise and had thereafter, during the period from the date of such events to
and including the date of such exercise, retained such shares and all such other
or additional stock and other securities and property (including cash in the
case referred to in subsection (b) of this Section 5) receivable by Holder as
aforesaid during such period, giving effect to all further adjustments called
for during such period by Sections 6 and 7.




6.

ADJUSTMENT FOR REORGANIZATION, CONSOLIDATION, MERGER, ETC.




6.1.

Certain Adjustments.  In case at any time or from time to time the Company shall
(a) consolidate





with or merge into any other person or (b) transfer all or substantially all of
its properties or assets to any other Person under any plan or arrangement
contemplating the dissolution of the Company, then in each such case on the
exercise hereof as provided in Section 2 at any time after the consummation of
such consolidation or merger or transfer of assets (and prior to the effective
date of such dissolution), as the case may be, Holder shall receive, in lieu of
the Stock issuable on such exercise prior to such consummation, the stock and
other securities and property (including cash) to which Holder would have been
entitled upon such consummation or in connection with such dissolution, as the
case may be, if Holder had so exercised this Warrant immediately prior thereto,
all subject to further adjustment thereafter as provided in Sections 5 and 7.




6.2.

Continuation of Terms.  Upon any consolidation or merger referred to in Section
6.1(a), this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of Stock and other securities and
property receivable upon the exercise of this Warrant after the consummation of
such merger or consolidation, and shall be binding upon the issuer of any such
Stock or other securities whether or not such person shall have expressly
assumed the terms of this Warrant.  Upon any partial exercise of this Warrant,
this Warrant shall continue in full force and effect and the terms hereof shall
be applicable to the remaining unexercised shares of Stock covered hereby.
 Anything herein to the contrary notwithstanding, in the event of a transfer of
assets as described in Section 6.1(b), this Warrant shall expire and be of no
further force or effect upon the dissolution of the Company, as and to the
extent the Warrant is not properly exercised prior to the effective date of such
dissolution.




7.

STOCK SPLITS AND STOCK DIVIDENDS.  If at any time there shall occur any stock
split, stock dividend, reverse stock split or other subdivision of Stock (a
"Stock Event"), then the number of shares of Stock to be received by the Holder
of this Warrant shall be appropriately adjusted such that the proportion of the
number of shares issuable hereunder immediately prior to such Stock Event to the
total number of shares of the Company outstanding immediately prior to such
Stock Event is equal to the proportion of the number of shares issuable
hereunder immediately after such Stock Event to the total number of shares of
the Company outstanding immediately after such Stock Event.  The Exercise Price
shall be proportionately decreased or increased upon the occurrence of any Stock
Event.




8.

CERTAIN OBLIGATIONS OF THE COMPANY.  The Company covenants that it will at all
times reserve and keep available out of its authorized and unissued Stock,
solely for the purpose of issuance upon exercise of this Warrant, a number of
shares of Stock equal to the number of shares of Stock issuable upon exercise of
this Warrant in effect from time to time.  The Company will from time to time,
in accordance with the laws of the State of Florida, take action to increase the
authorized amount of its Stock if at any time the number of shares of Stock
authorized but remaining unissued and unreserved for other purposes shall be
insufficient to permit the exercise of this Warrant in full.  The Company will
maintain an office where presentations and demands to or upon the Company in
respect of this Warrant may be made. The Company will give notice in writing to
Holder, at the address of the Holder of this Warrant appearing on the books of
the Company, of each change in the location of such office.




9.

CERTIFICATE AS TO ADJUSTMENTS.  In case of any event that may require any
adjustment or readjustment in the shares of Stock issuable on the exercise of
this Warrant, the Company at its expense will promptly prepare and send to
Holder a certificate setting forth such adjustment or readjustment, including a
statement of (a) the number of shares of Stock then outstanding on a fully
diluted basis, (b) the number of shares of Stock to be received upon exercise of
this Warrant, as in effect immediately prior to such adjustment or readjustment
and as adjusted and readjusted (if required by Section 7) on account thereof,
and (c) a calculation of the new Exercise Price in case of any adjustment of the
Exercise Price.




10.

NOTICES OF RECORD DATE.  In the event of:  (a) any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right; (b) any automatic conversion of the Stock into any other
securities of the Company; (c) any capital reorganization of the Company, any
reclassification or





recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to or any consolidation with or
merger of the Company into any other Person; or (d) any voluntary or involuntary
dissolution, liquidation or winding up of the Company, then, and in each such
event, the Company will mail or cause to be mailed to Holder a notice specifying
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, and (ii) the estimated date on which any such
conversion, reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Stock
shall be entitled to exchange their shares of Stock for securities or other
property deliverable on such conversion, reorganization, reclassification,
recapitalization, transfer, consolidation, merger, dissolution, liquidation or
winding up. Such notice shall be mailed at least 15 days prior to the date
specified in such notice on which any such action is expected to be taken.




11.

NOTICES.  All notices and other communications from the Company to the Holder of
this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, or sent by facsimile machine to such address or facsimile
number set forth on the signature page hereof, unless and until Holder furnishes
to the Company a different address or facsimile number.




12.

MISCELLANEOUS.  In case any provision of this Warrant shall be invalid, illegal
or unenforceable, or partially invalid, illegal or unenforceable, the provision
shall be enforced to the extent, if any, that it may legally be enforced and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.  This Warrant and any term hereof may
be changed, waived, discharged or terminated only by a statement in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.  Holder shall have no rights as a shareholder of the
Company until the date of the issuance to Holder of stock certificates for Stock
upon the exercise of the Warrant in accordance with the terms hereof.  This
Warrant shall be governed by and construed in accordance with the domestic
substantive laws (and not the conflict of law rules) of Florida.  The headings
in this Warrant are for purposes of reference only and shall not limit or
otherwise affect any of the terms hereof.




IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
executed by its duly authorized officer as of the date first above written.







ACKNOWLEDGED AND AGREED:




                NUTRAFUELS, Inc.




By:

/s/Edgar Ward

Edgar Ward











FORM OF SUBSCRIPTION




(To be signed only upon exercise of
Stock Purchase Warrant)




TO:  NUTRAFUELS, INC.




The undersigned, the Holder of the within Stock Purchase Warrant, hereby
irrevocably elects to exercise this Stock Purchase Warrant for, a cashless sum
and to receive there under ____________________* shares of Common Stock of
NutaFuels, Inc. (the "Company"), therefore and requests that the certificates
for such shares be issued in the name of and delivered to the undersigned, whose
address is set forth below.  The undersigned agrees to deliver to the Company
such additional documentation as may be requested by the Company in accordance
with the Stock Purchase Warrant.













Dated: ______________________

__________________________________________

(Signature must conform in all respects to the name


of Holder as specified on the face of the


Stock Purchase Warrant)







__________________________________________




__________________________________________




__________________________________________

(Address)










*Insert here the number of shares (all or part of the number of shares called
for in the Stock Purchase Warrant) as to which the Stock Purchase Warrant is
being exercised, without making any adjustment for any other stock or other
securities or property or cash which, pursuant to the adjustment provisions of
the Stock Purchase Warrant, may be deliverable on exercise, it being understood
that the exercise of the Stock Purchase Warrant with respect to the number of
shares set forth herein is deemed also to be the exercise of the Stock Purchase
Warrant with respect to such other stock, securities, cash or property.






